DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 9 and 15, they recite a system, method and medium for identifying a speaker in a multi-speaker environment.  Prior art of record discloses a similar system, method and medium, but fails to teach the claims in combination with splitting the audio file into a plurality of audio snippets based at least in part upon a probability of each audio snippet comprising one or more utterances being above a threshold percentage; for each audio snippet from the plurality of audio snippets: generating a frequency representation of the audio snippet in a time domain, wherein the frequency representation indicate amplitudes of audio signals in the audio snippet; generating, from the frequency representation, a feature vector of numerical values representing voice features associated with one or both of the first speaker and the second speaker, wherein a voice feature associated with a particular speaker comprises at least one of a frequency range, a speech distribution pattern, and speech pauses associated with the particular speaker; comparing the feature vector with a target vector labeled with the first speaker, wherein the target vector comprises numerical values representing a voice feature associated with the first speaker; determining whether the feature vector corresponds to the target vector; and in response to determining that the feature vector corresponds to the target vector, determining that one or more utterances in the audio snippet are spoken by the first speaker.	
Dependent claims 2-8, 10-14 and 16-20 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657